Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Interview:
In response to the argument that the examiner agreed that the amendments overcome the cited references, the examiner did not mentioned that the amendments overcome the prior arts. The interview summarizes that the examiner will search the current prior arts.

Prior Art Reiection:
 	Applicant's arguments to claims 1 have been fully considered but they are deemed not persuasive. Please see new mapping in below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	



Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Bhimanaik (US8627438), in view of Sun (US20130278622)
Regarding to claim 1. A method, comprising:
Bhimanaik teaches receiving, by an application executed by a user device, an image of a graphical mark presented in a first user interface displayed at a remote computing device (Bhimanaik, fig.2 Col 8, lines 32-33 “the security token included in the QR code 205a. Col 7 line 55 “the user interface 250 also displays a QR code 205a”. Col 2 lines 42-44 “A mobile phone that has been previously registered with the same customer account can scan the displayed code using its camera”. Col 8 lines 16-19 “An indication 205b of the QR code can be displayed in the user interface 212 of the mobile device 210 responsive to scanning the code 205a using the camera 207”. Note: QR code on fig. 2 is graphical mark. See spec [0012] “the token mark may be a special graphic mark (e.g., a QR code)), wherein the first user interface presents one or more data entry fields (See fig. 2. Col 7 line 55 “the user interface 250 also displays a QR code 205a”. Col5 lines 16-35 “the secondary device 120 may display or otherwise present the code … the code presented by the secondary device 120 … the captured code or authentication data derived from the captured code ”)
forwarding, to a server, information associated with the graphical mark effective to cause an interaction session between the application and the remote computing device to be established (Bhimanaik Fig. 5, col 13 lines 40-43 “At block 515, authentication data indicative of the code that was presented by the other electronic device is transmitted from the mobile device to an authentication server”. Col 2 lines 47- 54 “the web server … authenticate the desktop computer … the desktop computer may be automatically signed-in to the web-based service based on recognition of the mobile phone as a trusted device”. Note: mobile device sends authentication data to server and server authenticate the desktop and signed-in to the web-based service is an interaction session between the application and the remote computing device)
receiving, from the server, the one or more data entry fields presented in the first user interface displayed at the remote computing device. (Col 8 lines 44-50 “web-based … provided by an online resource provider. Col 4 lines 53-56 “resource provider 150 … deliver online resources to the devices 110 and 120. See fig. 2 for Web-base with data entry fields on computer 220. Col 8 lines 46-59 “a web browser 219 executing on the personal computer 220 …. authentication: a manual sign-in area 225a … a username and password), and an automatic sign-in area 225b … QR code 205a for use in the automatic sign-in process … provided by an authentication server 230”)
displaying the one or more data entry fields in a second user interface of the application (Bhimanaik, Col 1, lines 15-16 “a username and password to a remote server in order to authenticate” fig. 5, 515 “From The Mobile Device, Authentication Data indicative Of The Code”. fig. 2 . Col 8 lines 16-25 “An indication 205b of the QR code can be displayed in the user interface 212 of the mobile device 210 … options … authenticated to access. Note: username and password of authenticate data is one or more data entry fields)
receiving user input to the second user interface displayed at the user device (Bhimanaik Fig 2, Col 8 lines 20-28 “a button 211 asking the user to confirm that the code has been scanned for the automatic sign-in process … In response to selection of the button 211, the mobile device application 215 transmits authentication data to the authentication server 230”. Note: selection of the button 211 is (mobile device) receiving user input); 
Bhimanaik does not explicitly disclose the user input causing at least one of the one or more data entry fields displayed in the second user interface of the application at the user device to be filled with information.
Sun teaches receiving user input to the second user interface displayed at the user device the user input causing at least one of the one or more data entry fields displayed in the second user interface of the application at the user device to be filled with information (Sun, [0157] user's smartphone is used to store such sensitive information, as well as some of user's personal information such as name and addresses. When the user needs to fill a form on a PC, a QR code is displayed alongside the form to fill. The user can use the base app 552 on his smartphone to scan the QR code, and the Applet 554 for form filling takes care of automatically using the user's sensitive and personal information stored on the user's smartphone to fill the form. Note: scan the QR code is receiving user input)
responsive to the user input, forwarding, to the server, the information effective to cause the at least one of the one or more data entry fields displayed in the first user interface at the remote computing device to be filled with the information (Sun [0157] user's smartphone is used to store such sensitive information, as well as some of user's personal information such as name and addresses. When the user needs to fill a form on a PC, a QR code is displayed alongside the form to fill. The user can use the base app 552 on his smartphone to scan the QR code, and the Applet 554 (server) for form filling takes care of automatically using the user's sensitive and personal information stored on the user's smartphone to fill the form. [0159] the sensitive and personal information are directly sent to the server. Note: PC is the remote computing device; the. User scans QR code to automatically fill sensitive information the form on a PC is responsive to the user input to cause; sensitive information is one of the one or more data entry fields) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Sun and apply them on the teachings of Bhimanaik to further implement the action causing at least one of the one or more data entry fields to be filled based on the selection of the one or more selectable options.  One would be motivated to do so because in order to improve better system and method to provide for form filling takes care of automatically using the user's sensitive and personal information stored on the user's smartphone to fill the form (Sun, [0157).
Regarding to claim 3.    The method as recited in claim 1, further comprising:
presenting, in the second user interface of the application, a selectable disconnect control to enable disconnecting the application from the interaction session (Bhimanaik Fig. 2 Fig. 2, Col 8 lines 63-65 “on-screen button 235 for revoking the access of the personal computer 220 to the online shopping service”).
Regarding to claim 5.    The method as recited in claim 1, wherein the application comprises a smartphone application (Bhimanaik fig. 2, Col 7 lines 30-31 “The mobile device 210 may be a mobile terminal, smartphone”).
Regarding to claim 6. The method as recited in claim 1, further comprising:
detecting a connection to the user interface displayed at the remote computing device (Bhimanaik fig 5, 505- fig. 6, 615 col 13 lines12-Col 14 line 6 “the primary device … a mobile device is registered as a trusted device associated with customer account … authentication … security token … display of the secondary device”. Col 14 lines 26-34 “the primary device is identified as a trusted device associated with the customer account at block 615 … the secondary device is authenticated for access to the online resource in response to identifying the primary device as the trusted device associated with the customer account”); and
displaying, in the user interface of the application, an indication of the user interface displayed at the remote computing device based on said detecting (fig 5, 515 Col 13 lines 40-45 “At block 515, authentication data indicative of the code that was presented by the other electronic device is transmitted from the mobile device to an .
Regarding to claim 7.    The method as recited in claim 1, wherein said forwarding the information associated with the graphical mark further comprises:
generating updated graphical mark information that includes the information associated with the graphical mark and user device information (Bhimanaik,  Col 8, lines 14-16 “QR code 205a using a trusted device that is registered with the user's account for the online shopping service”. Col 4 line 63- col 5 line 14 “The code may be any unique identifier … QR code … the code generator 131 may retrieve or select the code from a code store 145 that stores a plurality of previously-generated codes … issue the code provided by the code generator 131 … in response to detecting the attempt by the secondary device 120 to access the online resource. The code store 145 may also store information listing currently or previously issued codes, the authentication status of each issued code, and the online resource to which each issued code corresponds”. Note: select a code from a plurality codes in response to is generating updated token mark information. user's account associate with QR code is the information associated with the token mark); and
forwarding the updated graphical mark information to the server (Bhimanaik, Col 4 line 63- Col 5 line 14 “The code may be any unique identifier … QR code … the code generator 131 may retrieve or select the code from a code store 145 that stores a plurality of previously-generated codes … transmit or issue the code provided by the code generator 131 to the online resource provider 150 for presentation 
Regarding to claim 8.    The method as recited in claim 1, further comprising:
receiving a list of commands supported by the user interface displayed at the remote computing device (Bhimanaik, fig. 2 col 7 lines 46-67 “Using a web browser 219 executing on the personal computer 220, the user may attempt to access the web-based shopping service … The user interface 250 of the shopping service includes two options for authentication: a manual sign-in area 225a … an automatic sign-in area 225b … the user interface 250 may include an option or on-screen button (or other user activated interface) 229 for signing-in using the automatic sign-in)”. Col 11 lines 49- Col 12 lines 26 “The manual sign-in area 425a displays fields 426 and 427 for entering a username and password, respectively, and a "sign-in" button 428 that a user can click … clicking a button 431 … clicking on the button 429 … clicking the button 430. Note: buttons = commands. Execute the web browser to get buttons displaying on the user interface 250 is receiving a list of commands)
presenting the list of commands as selectable buttons on the user interface of the application (Bhimanaik, fig. 2 . col 7 lines 46-67 “Using a web browser 219 executing on the personal computer 220, the user may attempt to access the web-based shopping service … provided by an online resource provider. The user interface 250 of the shopping service includes two options for authentication: a manual sign-in area 225a (where the user can enter a username and password), and an automatic sign-in area 225b … the user interface 250 may include an option or on-screen button (or other user activated interface) 229 for signing-in using the automatic sign-in)”)
Regarding to claims 9, 17:
[Rejection rational for claim 1 is applicable].
Regarding to claim 11:
[Rejection rational for claim 3 is applicable].
Regarding to claim 13, 19:
[Rejection rational for claim 5 is applicable].
Regarding to claim 14:
[Rejection rational for claim 6 is applicable].
Regarding to claim 15, 20:
[Rejection rational for claim 7 is applicable].
Regarding to claim 16:
[Rejection rational for claim 8 is applicable].
Regarding to claim 21:
The method of claim 1, wherein the forwarding causes presentation of the at least one filled data entry field in the first user interface displayed at the remote computing device (Sun, [0157] user's smartphone is used to store such sensitive information, as well as some of user's personal information such as name and addresses. When the user needs to fill a form on a PC, a QR code is displayed alongside the form to fill. The user can use the base app 552 on his smartphone to scan the QR code, and the Applet 554 for form filling takes care of automatically using the user's sensitive and personal information stored on the user's smartphone to fill the form).
Regarding to claim 22:
The method of claim 1, wherein the first user interface displayed at the remote computing device comprises a form that includes the one or more data entry fields (Sun [0157] user's smartphone is used to store such sensitive information, as well as some of user's personal information such as name and addresses. When the user needs to fill a form on a PC, a QR code is displayed alongside the form to fill. The user can use the base app 552 on his smartphone to scan the QR code, and the Applet 554 for form filling takes care of automatically using the user's sensitive and personal information stored on the user's smartphone to fill the form).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 2, 10, 18, and 23 are rejected under 35 U.S.C. 103 as being anticipated by Bhimanaik (US8627438), in view of Sun (US20130278622), further in view of Nidamarthi (US10068262)
Regarding to claim 2. The method as recited in claim 1, further comprising:
Bhimanaik teaches The method as recited in claim 1,
presenting, in the second user interface of the application, a scanning code to scanning of the token mark (Fig. 2, Col 8 lines 8-12 “the QR code 205a is displayed on the personal computer 220 … scan the displayed QR code 205a using a camera 207 of the mobile device 210”)
causing, in response to said receiving the scan, the scanning of the graphical mark to generate the image (Col 8 lines 10-19 “scan the displayed QR code An indication 205b of the QR code can be displayed in the user interface 212 of the mobile device 210 responsive to scanning the code 205a using the camera 207”. Note: scan the code and an indication 205b of the QR code can be displayed in the user interface 212 of the mobile device 210 is causing, in response to said receiving the scanning of the token mark to generate the image. Nidamarthi teaches a selection of the selectable scan control in below)
Bhimanaik does not explicitly disclose a selectable scan control.
Nidamarthi teaches presenting, in the user interface of the application, a selectable scan control to enable scanning of the token mark (Nidamarthi Fig. 5 Col 17 lines 25-27 “A scanning function invocation interface 515 takes the form of a button labeled "scan the QR code" on a touch-screen 520”. Note: a button “scan the QR code” 515 is a selectable scan control);
receiving selection of the selectable scan control (Nidamarthi, col 16 line 49- col 17 line 27 “a user to select a QR code … A scanning function invocation interface 515 takes the form of a button labeled "scan the QR code" on a touch-screen 520 … triggers invocation of a scanning function of the mobile computing device 500”. Note: a user select a button 515 to scan the QR code is mobile device receiving selection of the selectable scan control); and
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Nidamarthi and apply them on the teachings of Bhimanaik to further implement a selectable scan 
Regarding to claim 10, 18:
[Rejection rational for claim 2 is applicable].
Regarding to claim 23:
The method of claim 1, further comprising: 
displaying, in the second user interface of the application at the user device, at least a first control associated with a first user profile (Bhimanaik, fig.2 Col 8 lines 20-22 “The user interface 212 of the mobile device application 215 may also display a button 211 asking the user to confirm that the code has been scanned for the automatic sign-in process”. Col 5 lines 11-14 “issued codes, the authentication status of each issued code. Col 5 lines 47-50 “The authentication data … to a customer accounts”. Note: a button 211 is a first control; authentication data/account are user profile) and 
wherein the receiving the user input comprises receiving a selection of the first control or the second control, and wherein the selection of the first control or the second control causes the at least one of the one or more data entry fields displayed in the second user interface of the application to be filled with information associated with the first user profile if the first control is selected or the second user profile if the second control is selected (Sun, [0157] user's smartphone is used to store such sensitive information, as well as some of user's personal information such as name and addresses. When the user needs to fill a form on a PC, a QR code is displayed alongside the form to fill. The user can use the base app 552 on his smartphone to scan the QR code, and the Applet 554 for form filling takes care of automatically using the user's sensitive and personal information stored on the user's smartphone to fill the form. Note: base app 552 is the first control or the second control (see spec [0052] VI control app 434); use the base app 552 to scan is a selection of the first control or the second control)
Bhimanaik-Sun does not explicitly disclose a second control associated with a second user profile.
Nidamarthi teaches a second control associated with a second user profile (Nidamarthi, Col 10 lines 9-11 “a series of user profiles 166a-166n, each of which can be associated with a customer who creates a transaction”. See fig 5, Col 17 lines 26-38 “A scanning function invocation interface 515 takes the form of a button labeled "scan the QR code" on a touch-screen 520 … QR code associates the physical package with a transaction)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Nidamarthi and apply them on the teachings of Bhimanaik-Sun to further implement a second control associated with a second user profile.  One would be motivated to do so because in 

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449            
	

/VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449